   8:20-cv-00469-BCB-MDN Doc # 18 Filed: 08/04/21 Page 1 of 2 - Page ID # 143




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 EDDIE E. ABRAM,

                             Plaintiff,                                                8:20CV469

          vs.                                                                           ORDER
 LEON CHATHAM, Security Specialist 2;
 MISS MICHELLE SULLIVAN, Security
 Specialist 2; STEPHANIE BEASLEY, Security
 Specialist 2; HUNTER LEWIS, Security
 Guard; KOLTON NEUHAUS, Security Guard;
 and LARRY SOHLER, 2 East Unit Manager;
                             Defendants.


         Plaintiff is a civilly committed mental patient alleging claims against individual defendant-
employees of the Norfolk Regional Center. On May 27, 2021, the court permitted this action to
proceed to service of process and directed the United States Marshals Service to serve the
individually named defendants at the Norfolk Regional Center. (Filing No. 9). The Marshals
Service returned signed certified mail receipts dated June 9, 2021. (Filing Nos. 12-17). But,
because the defendants are employees of the State being sued in their individual capacities for acts
or omissions occurring in connection with duties performed on the State’s behalf during their
employment with the Norfolk Regional Center, the State must also be served. See Neb. Rev. Stat.
§ 25-511.1 Accordingly,


         IT IS ORDERED:
         1.       To complete service of process on Defendants Leon Chatham, Michelle Sullivan,
         Stephanie Beasley, Hunter Lewis, Kolton Neuhaus, and Larry Sohler, as state employees
         and in accordance with Neb. Rev. Stat. § 25-511, the Clerk of Court is directed to complete
         a summons form and a USM-285 form for such Defendants using the address “Office of
         the Nebraska Attorney General, 2115 State Capitol, Lincoln, NE 68509,” and forward them


         1
           “Any employee of the state . . . sued in an individual capacity for an act or omission occurring in connection
with duties performed on the state’s behalf, regardless of whether the employee is also sued in an official capacity,
must be served by serving the employee under section 25-508.01 and also by serving the state under section 25-
510.02.” Neb. Rev. Stat. § 25-511.

                                                           1
   8:20-cv-00469-BCB-MDN Doc # 18 Filed: 08/04/21 Page 2 of 2 - Page ID # 144




         together with a copy of the Amended Complaint (Filing No. 8), a copy of the court’s
         Memorandum and Order (Filing No. 9), and a copy of this Order to the Marshals Service.
         The Marshals Service shall serve the Defendant employees as required by Neb. Rev. Stat.
         § 25-511 at the office of the Nebraska Attorney General, 2115 State Capitol, Lincoln, NE
         68509. See Fed. R. Civ. P. 4(e)(1); Neb. Rev. Stat. § 25-511; Neb. Rev. Stat. § 25-510.02.2
         2.       Federal Rule of Civil Procedure 4(m) requires service of the complaint on a
         defendant within 90 days of filing the complaint. On the Court’s own motion, Plaintiff was
         granted an extension to August 25, 2021, to complete service of process. The court will
         further extend the deadline to complete service of process to September 27, 2021. The
         Clerk of Court shall set a case management deadline accordingly.

         Dated this 4th day of August, 2021.

                                                                BY THE COURT:

                                                                s/Michael D. Nelson
                                                                United States Magistrate Judge




          2
            “The State of Nebraska . . . and any employee of the state . . . may be served by leaving the summons at the
office of the Attorney General with the Attorney General, deputy attorney general, or someone designated in writing
by the Attorney General, or by certified mail or designated delivery service addressed to the office of the Attorney
General.” Neb. Rev. Stat. § 25-510.02(1)

                                                           2
